DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heidari (US PG Pub 2010/0301004; hereafter ‘004) in view of Schaper (US PG Pub 2003/0219992; hereafter ‘992) and Kim et al. (US PG Pub 2009/0087793; hereafter ‘793).
Claim 1: ‘004 is directed towards a method of producing a metal stamp (title), wherein the method comprises:
providing a master tool having a master 3D topologically structured surface and replicating said master 3D topologically structured surface in the surface an imprint material on a metal substrate and removing the master tool from the imprint material to expose a 3D topologically structured surface (see Example 3, ¶s 58-65);
etch-opening said imprint 3D topologically structured surface to expose back to air only most recessed portions of the imprint 3D topologically structured surface using a first set of etching conditions (the residual layer of the resist is completely removed using RIE and O2 plasma processes; ¶ 62);
using a second set of etching conditions, different from the first ones, etching the metal surface of the metal surface to form a 3D topologically structured surface (¶ 63);
electroplating the 3D topologically structured surface to form the 3D topologically structured embossing area (¶s 68-69 and claim 1)
‘004 does not teach forming a soft stamp from the master tool followed by imprinting the imprint material with the soft stamp.
However, ‘992, which is also directed towards replication and transfer of microstructures (title) from a master tool (abstract & Figs. 5 & 6) discloses a process comprising:
providing a master tool having a desired microstructure and replicating said master tool’s desired microstructure in the surface of a soft stamp to form a soft stamp with the mirror image desired structure (see Fig. 6a-6c and ¶s 54-56);
forming an imprint on the soft stamp microstructured surface using an imprint material to form an imprint 3D topologically structured surface on one face of the imprint while contacting after contacting the opposite side of the imprint with said substrate and removing the soft stamp exposing said imprint 3D topologically structured surface (Fig. 6d-6g and ¶s 57-58);
etch the substrate to produce a duplicate of the master tool’s microstructure (¶ 58).
‘992 teaches that the imprint material can be a polymerizable and/or crosslinkable organic imprint material (¶ 94 and claims 26-28).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the duplication/replication steps a & b of ‘992 in place of the duplication process of ‘004 with the etching steps of ‘004 to form the metal stamp with said 3D topologically structured embossing area of ‘004 because the two processes are art recognized alternatives for replicating a stamp and substituting the steps of ‘004 with the stamping steps of ‘992 would have predictably produced the desired results.
‘004 teaches that the etching in steps b) & c) can be performed by RIE (¶ 63, ‘004) wherein the metal etched in step c) is Ti (abstract & ¶ 58).
‘004 does not teach that the etching step of c) (applicant’s claimed step (d)) is performed by reactive ion beam etching (RIBE) or ion beam milling (IBM).
However, ‘793, which is also directed towards nanopatterning using nanoimprint lithography (see title) teaches that in the art it is recognized that metal layers can be etched using either RIE or IBM (see ¶ 25) wherein the metal layer can be Ti (¶ 32).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘793 into the process of ‘004 and use IBM in place of RIE for the etching step of c) (applicant’s claimed step (d)) when etching the Ti layer of ‘004 because as taught by ‘793, IBM and RIE are art recognized alternative methods of etching Ti in the same field and thus the use of IBM in place of RIE would have predictably produced the desired result.
Claim 2: The nanostructure is a pattern with feature sizes of 100-400 nm which read on gratings and inherently read on an optical diffractive element (¶ 56 and Figs. 3-4, ‘004).
Claim 3: ‘992 teaches polishing the substrate prior to applying the imprint material (¶ 61, ‘992).
Claim 4: The master tool is made from a photoresist material (¶ 68, ‘992) or glass (¶ 69, ‘992).
Claim 5: The soft stamp is polymerized or hardened (¶ 80, ‘992).
Claim 6: The imprint material can be PMMA (¶ 94, ‘992).
Claim 7: The etching in step b) (applicant’s claimed step c)) is carried out using RIE (¶ 63, ‘004).
Claim 16: ‘992 does not disclose whether the polishing is a mechanical, chemical, or mechanical/chemical polishing process but it is inherent that the process is one of the three claimed processes because the three claimed process encompass all types of polishing and the polishing of ‘992 must necessarily be one of the three.
Claim 17: ‘004 teaches that the stamp produced has a roughness of 1.9 nm measured over an area of 25 µm2 (¶ 51, ‘004).
It would have been obvious to one of ordinary skill in the art at the time of filing to polish the substrate of the process of ‘992 to a roughness of 1.9 nm over an area of 25 µm2 because 1.9 nm over an area of 25 µm2 would have produced the same desired roughness.
Claim 18: The soft stamp is laminated on a flexible support (¶ 56, ‘992).
Claim 19: The imprint material can be PMMA (¶ 94, ‘992).
Claim 20: The etch opening within step c) is carried out using reaction ion etching (RIE), wherein an oxygen based plasma is used in vacuum (at 30 mTorr) (¶ 62, ‘004).
Response to Arguments
Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive.
In regards to applicant’s argument that the combination of ‘004 & ‘992 does not teach that the claimed step d) is performed by either RIBE or IBM; applicant is advised that the combination of ‘004 & ‘992 teaches that both steps are performed by RIE and the step d) etches Ti and ‘793, which is in the same field of endeavor, teaches that either RIE or IBM can be used to etch Ti layers and therefore it is obvious to use IBM in place of RIE as discussed above for the same process.
In regards to applicant’s argument that step a) requires the master tool is embossed in the surface of a soft stamp; applicant is advised that step a) does not require embossing. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., step a) requires embossing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to applicant’s argument that the imprint material is not polymerizable or crosslinkable; applicant is advised that ‘992 teaches the use of a photoresist which is polymerized (see ¶s 78, 80, & 125 and claim 8).
In regards to applicant’s argument that ‘004 does not teach any embossing but instead teachings nano imprinting lithography; applicant is advised that nanoimprinting where a stamp is used to form a relief structure in a surface as performed in the combination reads on embossing. However, applicant is advised that the preamble “a metal stamp for embossing” is an intended use and the prior art does not have to teach the intended use but instead must only be capable of being used for the intended use. The metal stamp is suitable for embossing a metal surface under the right conditions and applicant has not provided any evidence to the contrary. The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
In regards to applicant’s argument that the amendment is to provide for a method to generate a topologically patterned surface in a very hard material so that the hard material can be used in the intended use; applicant is advised that specific materials are not recited and the prior art teaches using the etching techniques claimed. 
Applicant is advised that the claims are not limited to an unclaimed intended use of stamping a hard material (which is ambiguous on its face because it is unclear what constitutes a “hard” material) but instead must be capable of use as a metal stamp for embossing any type of metal which the metal stamp can be used for embossing metals softer than nickel such as lead. 
Applicant is advised that the elected claims are directed towards the method of making an embossing tool and applicant withdrew the claims directed towards the use of the formed metal embossing tool.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759